DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled October 29, 2020 have been entered. Claims 1, 5-7, 9-11, 13, 17-18, 20-21, 25-39, 41-43, 45-59 are currently pending. Claims 1, 5-6, 10-11, 18, 20, 31, 33-34, 45-46, 51, and 54 have been amended. Claims 56-59 are newly added.

Response to Arguments
Applicant’s arguments with respect to claims 1, 32, 33, 54, 56, and 59 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Removal of previously objected and allowed subject matter
Upon further review since the claim fails to limit the pad to an absorbent article for feminine hygiene use any device using an absorbent pad such as a wound dressing could meet the bound of the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Interpretation
Regarding claims 33 and depending claims the addition of the word single pad is noted but the claim in opened ended and therefore limited to a single pad. The rejection using Lee stands as the claims to prevent an additional pad from being present with the use of the word comprising. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first edge thereof” and “a second edge thereof” of the fold in the absorbent pad in claim 59 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 10-11, 13, 17-18, 20-21, 27, 30-31 and 54-58 are rejected under 35 U.S.C. 103 as being obvious over Ruscher US 6770064 B1 in view of Damaghi et al. US 2003/0149412 A1 (hereafter referred to as Damaghi).
	With regards to claim 1, Ruscher discloses a device for applying thermal therapy to a patient (abstract), comprising:
- a pad (10, Figure 1, Col. 2 lines 48-60) comprising: an absorbent core (14, figure 4); 
-a top sheet (or fluid permeable cover 12, Figure 4, Col. 2 lines 48-60 which discloses an top sheet);and  a bottom sheet (or liquid impervious baffle 16, figure 4, Col 2 lines  48-60) that surround the absorbent core (see figure 4 and Col 2 lines 48-60);
-a backing layer (or retaining layer 28 that may be the same material as the liquid impervious baffle Col 6 lines 52-67); and
a thermal envelope (30, Figure 4 Col. 5 lines 20-25) underlying the top and bottom sheets.
Ruscher fails to disclose the absorbent core has a void in the selected embodiment and doesn’t explicitly teach a mixing of embodiments.
Damaghi teaches an absorbent core thereby being in a related endeavor to Ruscher. Damaghi’s absorbent core is surrounded by two sheets [0025] and has a slit or void in the middle in order to provide improved fluid handling [0009].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the slit or voids as taught by Damaghi to the absorbent core of Ruscher in order to provide improved fluid handling while providing thermal therapy.

With regards to claim 5, Ruscher discloses at least one of the sheets are liquid permeable (Col. 4 lines 22-40 disclose the cover/ sheet is liquid permeable sheet).  

With regards to claim 6, Ruscher discloses that the at least one of the sheets is non-woven (Col. 4 lines 22-40 disclose the cover/ sheet is nonwoven).  

With regards to claim 7, Ruscher discloses both of the sheets are liquid permeable (Col. 4 lines 22-40 disclose the cover/ sheet is liquid permeable sheet and Col 4. Line 5-16 discloses that additional sheet 24 may absorb or transfer fluid).  
With regards to claim 10, Ruscher discloses wherein the backing layer is not liquid-permeable (Col 48-60, the backing layer being liquid impervious would imply the layer is not liquid-permeable).
With regards to claim 11, Ruscher discloses wherein the backing layer is a film (Col 5 lines 13-23 which teach the baffle or backing layer can be a film).
With regards to claim 13, Ruscher discloses wherein the absorbent core comprises at least one of fluff pulp and super absorbent polymer (Col. 4 lines 48-64). 

With regards to claim 17, Ruscher fails to disclose the void is in the center of the pad.  
Damaghi teaches an absorbent core thereby being in a related endeavor to Ruscher. Damaghi’s absorbent core is surrounded by two sheets [0025] and has a slit or void in the middle in order to provide improved fluid handling [0009]. See central position of slit/ void in figure 2 element 107 and [0025].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the slit or voids as taught by Damaghi to the absorbent core of Ruscher in order to provide improved fluid handling while providing thermal therapy.
With regards to claim 18, Ruscher fails to disclose the top sheet and bottom sheets are connected in the void of the absorbent core.
Damaghi teaches an absorbent core thereby being in a related endeavor to Ruscher. Damaghi’s absorbent core is surrounded by two sheets [0025] and has a slit or void in the middle in order to provide improved fluid handling [0009]. See central position of slit/ void in figure 2 element 107 and [0025]. While Damaghi does not teach the top and bottom sheets are connected by permeant or transient means within the void they may contact each other given the void and the claim does not specify the degree of (ie permanent or temporary) or how the sheets are connected.
It would have been obvious to one of ordinary skill in the art before the effective filling date to have allowed the top and bottom sheets to connect with the void  of Damaghi and this is aid in the transfer of fluid rather than pooling of fluid with in the void.

With regards to claim 20, Ruscher discloses the top and bottom sheets are fully connected to the core except for in the void (see figure 4 which shows the sheets (12 and 16) are not connected to the absorbent core in the void space).Page 37 of 42  160030-US-ORD  

With regards to claim 21, Ruscher fails to disclose the thermal pouch substantially fills the void in the pad since he fails to teach a void with in the pad. However, Ruscher discloses the thermal pouch is under the absorbent core (figure 4 and Col. 5 lines 19-30 which shows the pad underlying the absorbent core). 
Damaghi teaches an absorbent core thereby being in a related endeavor to Ruscher. Damaghi’s absorbent core is surrounded by two sheets [0025] and has a slit or void in the middle in order to provide improved fluid handling [0009]. Since Damaghi’s core is replaces/ modifies the core of Ruscher the thermal pouch being able to “nest” with or fill the void is as there is now a place for the thermal pouch to move into when in use.
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the slit or voids as taught by Damaghi to the absorbent core of Ruscher in order to provide improved fluid handling while providing thermal therapy and thereby allowing the thermal pouch the ability to fill the void.

With regards to claim 27, Ruscher discloses the pouch is not removable (Col. 3 lines 35-44 allows for single use configurations and Col. 3 lines 16-35 which discloses pad top and bottom most layers are sealed and Figure 4 shows the thermal pouch 30 enclosed within the pad therefore it cannot easily be removed without destroying the product).  
Regarding claim 30 and 31:
With regards to claim 30, Ruscher fails to disclose wherein the device contained greater than about 90% of the liquid released in a fluid containment test. 
With regards to claim 31, Ruscher discloses the device did not have any fluid present on a bottom outward facing side of the device (Col. 5 lines 1-10 which discloses the backing layer should be impervious to fluids in order keep the user’s clothing dry and unsoiled; therefor fluid should not be present on the outward facing side of the device). Ruscher fails to disclose the pad is tested in a fluid containment test.

Regarding claims 30 and 31, however; since device of Ruscher  and Damaghi is comprised of the same structure as applicant when the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case a pad comprising: an absorbent core having a void, top and bottom sheet, backing layer and thermal pouch are all present) except for a property or function (in the present case, of fluid retention of 90% per claim 30 and no fluid present on the backing layer per claim 31) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  
With regards to claim 54, Ruscher discloses a device for applying thermal therapy to a patient (abstract), comprising:
- a pad (10, Figure 1, Col. 2 lines 48-60) comprising: an absorbent core (14, figure 4); 
-a top sheet (or fluid permeable cover 12, Figure 4, Col. 2 lines 48-60 which discloses an top sheet);and  a bottom sheet (or liquid impervious baffle 16, figure 4, Col 2 lines  48-60) that surround the absorbent core (see figure 4 and Col 2 lines 48-60);
-a backing layer (or retaining layer 28 that may be the same material as the liquid impervious baffle Col 6 lines 52-67); and
a thermal pouch (30, Figure 4 Col. 5 lines 20-25) underlying the top and bottom sheets.
Ruscher fails to teach a process of making the article; however, the steps of assembling the device would be inherent since a core is provided and therefore must be formed and the process of how it is formed does not go beyond the addition of the word forming. Ruscher teaches the core is wrapped or sealed/ secured within the overwrap (ie cover and baffle) thereby meeting the claim. Ruscher teaches the backing is secured or adhered to the thermal pouch and core (Col. 6 lines 52-67). 
It would have been obvious to one of ordinary skill in the art before the effective filling date that in order to produce the device of Ruscher the process above would be used.  
Additionally, Ruscher fails to disclose the absorbent core has a void in the selected embodiment and doesn’t explicitly teach a mixing of embodiments. 
Damaghi teaches an absorbent core thereby being in a related endeavor to Ruscher. Damaghi’s absorbent core is surrounded by two sheets [0025] and has a slit or void in the middle in order to provide improved fluid handling [0009].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the slit or voids as taught by Damaghi to the absorbent core of Ruscher in order to provide improved fluid handling while providing thermal therapy.

Regarding claim 55, Ruscher fails to disclose wherein the forming an absorbent core with a voided area comprises forming a core and removing a portion to create the voided area.
Damaghi teaches an absorbent core thereby being in a related endeavor to Ruscher. Damaghi’s absorbent core is surrounded by two sheets [0025] and has a slit or void in the middle in order to provide improved fluid handling [0009]. The slit if 1inch by 5 inch rectangle and therefore constitutes a removed section from the pad [0033-0034].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the slit or voids and formed it by removing the section of material as taught by Damaghi to the absorbent core of Ruscher in order to provide improved fluid handling while providing thermal therapy.

With regards to claim 56, Ruscher discloses a device for applying thermal therapy to a patient (abstract), comprising:
- a pad (10, Figure 1, Col. 2 lines 48-60) comprising: an absorbent core (14, figure 4); 
- an overwrap comprising a first layer (or a top sheet/  fluid permeable cover 12, Figure 4, Col. 2 lines 48-60 which discloses an top sheet) and second layer ( or bottom sheet / liquid impervious baffle 16, figure 4, Col 2 lines  48-60) that surround the absorbent core (see figure 4 and Col 2 lines 48-60);
-a backing layer (or retaining layer 28 that may be the same material as the liquid impervious baffle Col 6 lines 52-67); and
-a thermal pouch embedded in pad and underlying the first and second layers (30, Figure 4 Col. 5 lines 20-25).
Ruscher fails to disclose the absorbent core has a void in the selected embodiment and doesn’t explicitly teach a mixing of embodiments.
Damaghi teaches an absorbent core thereby being in a related endeavor to Ruscher. Damaghi’s absorbent core is surrounded by two sheets [0025] and has a slit or void in the middle in order to provide improved fluid handling [0009].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the slit or voids as taught by Damaghi to the absorbent core of Ruscher in order to provide improved fluid handling while providing thermal therapy.
 
With regards to claim 57, Ruscher discloses wherein the pad is thinner where the thermal pouch is located (see figure 3).

With regards to claim 58, Ruscher discloses wherein the pad overlaps the thermal pouch (see figure 4).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Ruscher US 6770064 B1 in view of Damaghi et al. US 2003/0149412 A1 (hereafter referred to as Damaghi).
 as evidenced by Neenah Filtration: Meltblown non-wovens.

With regards to claim 9, Ruscher disclose the material of the top and bottom sheets (or cover and additional layer) may be non-woven. Ruscher discloses the cover may be nonwoven in Col 4. lines 22-40 and that the additional layer may formed from  cellulosic and polymeric, superabsorbent and melt-blown materials, Neenah Filtration is used as evidence to support that meltblown materials are inherently non-woven (heading and first 3 paragraphs describing the formation process). 

Claims 25  and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ruscher US 6770064 B1 in view of Damaghi et al. US 2003/049412 A1 (hereafter referred to as Damaghi) and in further view of Schmidt et al. US 2016/0350828 A1 (hereafter referred to as Schmidt).
With regards to claim 25, Ruscher discloses wherein the backing layer comprises a film layer (Col. 5 lines 13-18 discloses a film) wherein the backing layer is adjacent the pad (see figure 2).  Ruscher and Damaghi fail to teach the backing layer also includes a nonwoven layer. 
Schmidt teaches an absorbent article thereby being in the same field of endeavor as Ruscher. Schmidt teaches it is known to use a combination of nonwoven materials and films for the backsheet ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a combination of material for the backsheet as taught by Schimdt for the backing of Ruscher in order to provide improved patient comfort.

With regards to claim 32, Ruscher discloses a device for applying thermal therapy to a patient (abstract), comprising:
- a pad (10, Figure 1, Col. 2 lines 48-60) comprising: an absorbent core (14, figure 4); 
-a top sheet (or fluid permeable cover 12, Figure 4, Col. 2 lines 48-60 which discloses an top sheet);and a bottom sheet (or liquid impervious baffle 16, figure 4, Col 2 lines  48-60) that surround the absorbent core (see figure 4 and Col 2 lines 48-60);
-a backing layer (or retaining layer 28 that may be the same material as the liquid impervious baffle Col 6 lines 52-67); and
a thermal envelope (30, Figure 4 Col. 5 lines 20-25) underlying the top and bottom sheets.
Ruscher fails to disclose the absorbent core has a void in the selected embodiment and doesn’t explicitly teach a mixing of embodiments. Additionally Ruscher fails to teach the top and bottom sheets are nonwoven.
Damaghi teaches an absorbent core thereby being in a related endeavor to Ruscher. Damaghi’s absorbent core is surrounded by two sheets [0025] and has a slit or void in the middle in order to provide improved fluid handling [0009].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the slit or voids as taught by Damaghi to the absorbent core of Ruscher in order to provide improved fluid handling while providing thermal therapy.
Ruscher and Damaghi fail to teach the top and bottom sheets are nonwoven.
Schmidt teaches an absorbent article thereby being in the same field of endeavor as Ruscher. Schmidt teaches it is known to use a nonwoven materials for the top and bottom sheets ([0035] and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a combination of material for the backsheet as taught by Schimdt for the backing of Ruscher in order to provide improved patient comfort.

Claims 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ruscher US 6770064 B1 in view of Damaghi et al. US 2003/049412 A1 (hereafter referred to as Damaghi)in view of Fogg et al. US8937212 B2 (hereafter referred to as Fogg)
With regards to claim 26, Ruscher and Damaghi fail to teach the pad has an adhesive or release liner.
Fogg teaches a thermal pad thereby being in the same field of endeavor as Ruscher. Fogg teaches the pad further comprising an adhesive layer (108, Figure 2C, Col. 3 lines 45-47) and release liner beneath the backing layer (109, Figure 2C, Col. 3 lines 45-47). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the adhesive layer and release liner of Fogg to Ruscher in order to secure the pad to the user’s undergarment while preventing it from sticking to itself prior to use by having a release liner.

With regards to claim 28, Ruscher and Damaghi fail to teach the pad is for cold therapy.
Fogg teaches a thermal pad for heat thereby being in the same field of endeavor as Ruscher. Fogg teaches the pouch may also be used for cold therapy if desired by the user (Col. 4 lines 11-17 which discloses cold or heat therapy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ruscher to be used for cold therapy instead as taught by Fogg as different temperature therapies are used for different purposes.

With regards to claim 29, Ruscher and Damaghi fail to teach the pad is at least 0.48 inches thick.
Fogg teaches a thermal pad for heat thereby being in the same field of endeavor as Ruscher. Fogg teaches the core is at least 0.48 inches in thickness (Col. 5 lines 45-50 which discloses the pad has a range of sizes to include those greater than 0.48 inches since a ½ inch is greater than 0.48 inches and the claim simply requires the core to be at least 0.48 inches with no upper limit).
It would have been obvious to one or ordinary skill in the art before the effective filing date to have made the pad of Ruscher at least 0.48 inches thick as taught by Fogg in order to accommodate the thermal pouch and sufficient material to absorb bodily fluids.


Claims 33-39, 41-43, 45-48, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2007/0142807 A1 (hereafter referred to as Lee) in view of Miao et al. US 2018/0133071 A1 (hereafter referred to as Miao).

With regards to claim 33 and 41-43 Lee discloses a device for applying thermal therapy to a patient (abstract), comprising: a pad (see entire Figure 1 for the pad and abstract); an overwrap (or top sheet wherein the overwrap is over the pad and thermal pouch ([0060] discloses a top sheet or overwrap that goes over the cooling medium (or thermal pouch) and absorbent core and is attached to the backing layer); a backing layer ([0060] discloses a backing layer); and a thermal pouch ([0060] discloses an area for a thermal pouch to be inserted and [0048 and 0051] disclose a thermal pouch). The thermal pouch simultaneous overlays and underlays a pad as it is enclosed by two pads.
Lee fails to disclose the pad comprises an embossed channel per claim 33; that the embossed channel is between the edge and thermal pouch per claim 41; the channels follow the perimeter of the pad per claim 42; and the channels are continuous per claim 43.  

Miao teaches an absorbent pad thereby being in the same field of endeavor as Lee. Miao teaches a pad with continuous embossed channels (24 and 26, Figure 1 and abstract).  Miao teach the pad has as opening (28, Figure 1)  in the center of the pad and that there are two embossed channels  that are circumferentially located between the opening and edge (abstract and Figure 1).The embossed channels serve to aid to fluid management and flow [0007].
It would have been obvious to one of ordinary skill in the art before the effect filing date to have added embossed channels to the device of Lee as taught by Miao in order to provide improved fluid handling. While Miao does not teach a thermal pouch, Miao teaches a centrally located feature and that the embossed channels are located circumferentially between that feature and the edge of the pad; thereby, making it known to place a channel in an in-between location. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have placed the channel in-between a central feature and the edge of the pad to assist with fluid flow and management.

With regards to claim 34, Lee discloses the pad is an absorbent core ([0062] discloses an absorbent core and [0057] discloses the materials), a hot melt glue [0052[ and at least one sheet ([0056] discloses at least one sheet or layer). 

With regards to claim 35, Lee discloses, wherein the pad is an absorbent core and at least two sheets ([0056] discloses two sheets or layers). 

With regards to claim 36, Lee discloses wherein the at least one sheet is a top sheet ([0043] discloses that the SAP formed absorbent core have films or a top and bottom sheet to contain the particle from migration and [0056] discloses the absorbent cores contain SAP).  

With regards to claim 37, Lee discloses wherein the at least two sheets includes a top sheet and a bottom sheet ([0043] discloses that the SAP formed absorbent core have films or a top and bottom sheet to contain the particle from migration and [0056] discloses the absorbent cores contain SAP).    

With regards to claim 38, Lee discloses the overwrap is attached to the pad and thermal pouch ([0062] discloses the absorbent core is attached to the topsheet (or overwrap) via adhesives [0060] discloses the topsheet is attached to the backsheet thereby forming the pouch and being attached to it).Page 39 of 42  160030-US-ORD  

With regards to claim 39, Lee discloses wherein the overwrap is attached to the pad beyond the perimeter of the pouch ([0060] discloses the topsheet is attached to the backsheet thereby being attached beyond the pouch).  

With regards to claim 45, Lee discloses wherein the overwrap has a first layer (or cover sheet) that is a nonwoven ([0054] which discloses the topsheet or first layer of the overwrap is nonwoven).  

With regards to claim 46, Lee discloses wherein the overwrap further comprises a second layer, wherein the second layer is an acquisition distribution layer ([0055] discloses that a fluid distribution layer maybe added).  

With regards to claim 47, Lee discloses wherein the overwrap has at least one slit ( [0054] discloses the topsheet is liquid permeable meaning that it must have a slit or opening to allow the fluid to pass through and may be a film [0020 and 0036] discloses a film material with holes).  

With regards to claim 48, Lee discloses wherein the thermal pouch is attached above the pad and below the overwrap (See figure 1 which shows the void for the thermal pouch to be above one of the pads/ absorbent cores and below the overwrap or top sheet [0060]).Page 40 of 42  160030-US-ORD  

With regards to claim 51, Lee discloses wherein the absorbent core extends above a bottom layer of the pouch (see figure 1 where the first absorbent core extends above the pouch).  

With regards to claim 52, Lee discloses wherein the backing layer is folded up (see figure 1 where the backing 16 is folded).  

Claim 49-50 and 53 is rejected under 35 U.S.C. 103 as being patentable over Lee et al. US 2007/0142807 A1 (hereafter referred to as Lee) in view of Miao et al. US 2018/0133071 A1 (hereafter referred to as Miao) and in further view of Fogg et al. US8937212 B2 (hereafter referred to as Fogg).

With regards to claims 49-50 Lee and Miao fail to disclose the pad is compressed where the pad is attached per claim 49 the pad is thinner where the pouch is placed per claim 50. 
Fogg teaches a pad with a cooling medium also thereby being in the same field of endeavor as Lee.  Fogg teaches the thickness of the pad and pouch maybe adjusted for user comfort (Col. 5 lines 22-24). Additionally Col. 2 lines 12-15 allow for the contour of the pad to be adjusted so that the pad does not produce visible sight lines.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have decreased the pad’s thickness  or compressed the pad to decrease thickness where the pouch is placed in order to allow for the pad to not have bulge lines thereby improving user moral and confidence.

With regards to claim 53, Lee discloses an adhesive layer ([0059] discloses an adhesives). Lee and Miao however fails to teach a release liner attached to the backing layer.  
Fogg teaches a pad with a cooling medium also thereby being in the same field of endeavor as Lee. Fogg teaches the pad further comprising an adhesive layer (108, Figure 2C, Col. 3 lines 45-47) and release liner beneath the backing layer (109, Figure 2C, Col. 3 lines 45-47). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added a release liner to Lee as taught by Fogg in order to prevent the pad from prematurely sticking to an unintended surface. 

Claim 59 is rejected under 35 U.S.C. 103 as being obvious over Caillouette et el. US 3175558 (here after referred to as Caillouette) in view of Karowski (Karr by name change) US 2852026.
With regard to claim 59, Caillouette discloses a device for applying thermal therapy to a patient (Col 1 lines 9-11), the device comprising: 
-a pad (P, figure 1, Col lines 45-50) comprising an absorbent core (pad 10, figure 2 and Col 2 lines 57-63);
 -an overwrap comprising at least a first layer (or bag (B) which comprises an inner wrapper, Col 2 lines 63-71);
 -a backing layer (or sheet of fluid resistant material (18) Col 2 lines 70-71); and 
-a thermal pouch (30) underlying the first layer, 
Caillouette fails to disclose wherein the absorbent core is folded over at a first edge thereof and a second edge thereof.
Karowski teaches an absorbent pad thereby being in the same field of endevour as Caillouette. Karowski teaches it is known to form the absorbent pad by folding (Col 2 lines 3-6 and figure 5.
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the folding as taught by Karr to the pad of Caillouette in order to provide additional absorption in the perineum area by folding while minimizing chaffing (by having a more anatomical fit) and providing improved protection when not in a upright position (Col. 2 lines 18-27). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781